Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of June 30, 2014 (this
“Amendment”), is entered into by and between Forest Laboratories, Inc., a
Delaware corporation, and Brenton L. Saunders (the “Executive”).

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement, dated as of October 1, 2013 and amended as of February 16, 2014, by
and between the Company and the Executive (the “Employment Agreement”); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that it is in the best interests of the Company and its stockholders
to enter into this Amendment in order to ensure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat,
or occurrence of a Change of Control (as defined in the Employment Agreement) of
the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Certain Reductions of Payments. Section 9 of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:

 

  9. Certain Reductions of Payments.

 

  (a) Reduced Amount. Anything in this Agreement to the contrary
notwithstanding, in the event that the Accounting Firm (as defined in
Section 9(e)) shall determine that receipt of all Payments (as defined in
Section 9(e)) would subject the Executive to tax under Section 4999 of the Code,
the Accounting Firm shall determine whether some amount of Payments meets the
definition of “Reduced Amount” (as defined in Section 9(e)). If the Accounting
Firm determines that there is a Reduced Amount, then the aggregate Payments
shall be reduced to such Reduced Amount.

 

  (b)

Determinations. If the Accounting Firm determines that the aggregate Payments
should be reduced to the Reduced Amount, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof,
and the Executive may then elect, in his or her sole discretion, which and how
much of the Payments shall be eliminated or reduced (as long as after such
election the Present Value (as defined in Section 9(e)) of the aggregate
Payments equals the Reduced Amount); provided that the Executive shall not be
permitted to elect to reduce any Payment that constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, and shall advise the
Company in writing of his or her election within ten days of his or her receipt
of notice. If no such election is made by the Executive within such ten-day
period or



--------------------------------------------------------------------------------

  if the election made by the Executive within such ten-day period does not
sufficiently reduce the Payments to the Reduced Amount, the Company shall reduce
the Payments (or, the remaining Payments) in the following order: (1) by
reducing amounts payable pursuant to Section 6(a)(i)(B) of the Agreement (and,
to the extent applicable, Section 6(a)(i)(A)(2) of the Agreement), then (2) by
reducing payments payable in respect of equity awards subject to
performance-based vesting criteria, then (3) by reducing amounts payable
pursuant to Section 6(a)(ii) of the Agreement, then (4) by reducing amounts
payable pursuant to Section 6(a)(iii) of the Agreement, then (5) by reducing
amounts payable pursuant to Section 6(a)(iv) of the Agreement, and then (6) by
reducing payments payable in respect of equity awards subject to time-based
vesting criteria. All determinations made by the Accounting Firm under this
Section 9 shall be binding upon the Company and the Executive and shall be made
within 60 days of the Executive’s Date of Termination. In connection with making
determinations under this Section 9, the Accounting Firm shall take into account
the value of any reasonable compensation for services to be rendered by the
Executive before or after the Change of Control, including any noncompetition
provisions that may apply to the Executive and the Company shall cooperate in
the valuation of any such services, including any noncompetition provisions.

 

  (c) Overpayments; Underpayments. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Payments will have been
made by the Company that should not have been made (“Overpayment”) or that
additional Payments that will have not been made by the Company could have been
made (“Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be repaid by the Executive to the Company together with interest
at the Applicable Federal Rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such payment would not either reduce the amount on which the Executive is
subject to taxation under Section 1 and Section 4999 of the Code or generate a
refund of such taxes. In the event that the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive together with interest at the Applicable
Federal Rate provided for in Section 7872(f)(2) of the Code.



--------------------------------------------------------------------------------

  (d) Fees and Expenses. All fees and expenses of the Accounting Firm in
implementing the provisions of this Section 9 shall be borne by the Company.

 

  (e) Certain Definitions. The following terms shall have the following meanings
for purposes of this Agreement:

(i) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise;

(ii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Executive with respect thereto under Sections 1, 3121
and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the
Executive shall certify, in the Executive’s sole discretion, as likely to apply
to the Executive in the relevant tax year(s);

(iv) “Accounting Firm” shall mean Golden Parachute Tax Solutions LLC or such
other nationally recognized certified public accounting firm as may be
designated by the Executive;

(v) “Present Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the excise tax under Section 4999 of the Code will apply to such
Payment; and

(vi) “Reduced Amount” shall mean the amount of Payments that (x) has a Present
Value that is less than the Present Value of all Payments and (y) results in
aggregate Net After-Tax Receipts for all Payments that are greater than the Net
After-Tax Receipts for all Payments that would result if the aggregate Present
Value of Payments were any other amount that is less than the Present Value of
all Payments.

 

2. Miscellaneous.

 

  (a) Full Force and Effect. Except as expressly amended by this Amendment, all
terms and conditions of the Employment Agreement shall remain in full force and
effect.

 

  (b) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws.



--------------------------------------------------------------------------------

  (c) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, effective
as of the date first written above.

 

FOREST LABORATORIES, INC. By:  

/s/ Karen L. Ling

Name:   Karen L. Ling Title:  

Senior Vice President—Chief

Human Resources Officer

EXECUTIVE

/s/ Brenton L. Saunders

Brenton L. Saunders

[Signature Page to Saunders Amendment to Employment Agreement]